—In consolidated negligence actions to recover damages for personal and property damages, defendants in Action No. 1 appeal from an interlocutory judgment of the Supreme Court, Queens County, entered March 21, 1972 against them and in favor of plaintiff in Action No. 1 upon the issue of liability, upon the trial court’s decision (1) setting aside a jury verdict insofar as it was in favor of said defendants upon that issue and (2) granting such judgment to said plaintiff notwithstanding said verdict. Interlocutory judgment reversed, with costs, and verdict insofar as it was in favor of defendants in Action No. 1 reinstated. In our opinion, a fair interpretation of the facts adduced supports the verdict in favor of defendants in Action No. 1. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.